Jenkins, J.
The explanation of the insured, by which he sought to avoid the effect of the issuance of an intermediary policy of fire insurance on the same property in another company without the consent of the defendant, was not tenable under the evidence, which justified the direction of a verdict for the defendant. Civil Code (1910), § 2489. The testimony of the plaintiff in his own behalf would not authorize a finding in his favor, since, when taken in its most unfavorable version, it required a finding against him. Southern Bank v. Goette, 108 Ga. 796 (33 S. E. 974).